Citation Nr: 1106195	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to December 
1945 and from August 19, 1950, to August 20, 1950.  The Veteran 
also had service in the Tennessee National Guard from July 1948 
to August 1950.  He passed away in July 2008.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for cause of the Veteran's 
death.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, the appellant's 
claim for entitlement to service connection for the cause of the 
Veteran's death must be remanded in order to ensure that due 
process is followed and that there is a complete record upon 
which to decide such claim so that the appellant is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

First, the appellant should be provided with notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  In the 
context of a claim for DIC benefits under 38 U.S.C.A. § 1310, 
VCAA notice must include 1) a statement of the conditions (if 
any) for which the Veteran was service-connected at the time of 
his or her death; 2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and 3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In addition, if a 
DIC application and accompanying evidence expressly raises a 
specific issue regarding, or the evidence submitted in connection 
with it relates to, a particular element of a claim, VA must 
provide notice that informs the claimant of how to substantiate 
the assertion advanced, taking into account the evidence 
submitted in connection with the application.  Id. at 353.  The 
Board notes that the appellant was issued a notice letter in 
November 2008.  However, such letter did not contain the 
notification as required by Hupp.  

In addition, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was provided with partial notice of the 
type of evidence necessary to establish her claim, but was not 
provided notice with respect to a disability rating or effective 
date.  

Upon remand, therefore, the appellant should be issued a fully 
VCAA-compliant notice with respect to her claim for DIC benefits 
based on service connection for the cause of the Veteran's death, 
specifically, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant should also be issued notice 
that informs her, among other things, that a disability rating 
and an effective date for the award of benefits will be assigned 
if the claim is allowed and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

With respect to the substance of the appellant's claim, the 
appellant contends that the Veteran was injured during his 
service in the National Guard.  Specifically, the appellant 
states that the Veteran sustained a crush injury while serving in 
the motor pool as an auto mechanic.  An August 1950 Report of 
Medical Examination indicated a history of urethritis and history 
of fracture at the pelvis with urinary retention.  A September 
1957 letter from a medical doctor to the Bureau of Employee 
Compensation revealed that the Veteran was injured on December 
17, 1948, while serving as an auto mechanic for the National 
Guard.  His diagnosis was fractured pelvis and traumatic rupture 
of the urethra.  The physician noted that because of the 
traumatic stricture of the urethra, it was necessary to check the 
Veteran at intervals.  The Veteran's post-service medical records 
indicate continued urinary issues, including surgery and 
prosthesis for urinary incontinence.  The appellant contends that 
the Veteran's death from pneumonia due to aspiration is due to 
complications from the ongoing treatment and infections related 
to the Veteran's urinary condition.  

The Veteran's claims file contains information regarding service 
in the National Guard from July 1948 to August 1950 and active 
duty service from August 19, 1950, to August 20, 1950.  The 
record, however, does not indicate whether there were any other 
periods of active duty for training (ACDUTRA) during the 
Veteran's service in the National Guard, to include December 17, 
1948.  Upon remand, the RO should request a complete copy of the 
Veteran's service personnel records and service treatment records 
from his service in the National Guard.  This should include any 
Line of Duty determinations made with respect to any accident in 
December 1948.  The RO should also verify all periods and dates 
of the Veteran's active duty, ACDUTRA, and inactive duty training 
(INACDUTRA) from 1948 through 1950.  

In this regard, the Board notes that the law provides that a 
Veteran may be granted service connection for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304.  
The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and "any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  Active duty for training (ACDUTRA) is defined, in part, 
as "full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
The term INACDUTRA is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 32 
[U. S. Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

If the RO determines that the Veteran was on active duty status 
when the Veteran sustained the noted crush injury, the appellant 
should be afforded a VA examination to determine whether it is at 
least as likely as not (50 percent probability or greater) that 
the Veteran's crush injury and subsequent continuing treatment, 
including residual complications and infections, contributed 
substantially or materially to his pneumonia, which led to his 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and her 
representative, if any, notice that contains 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
letter should also comply with the 
notification requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159, and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  The RO should request a complete copy of 
the Veteran's service personnel records and 
service treatment records from his service in 
the National Guard.  This should include any 
Line of Duty determinations made with respect 
to an accident in December 1948.  The RO 
should verify all periods and dates of the 
Veteran's active duty, ACDUTRA, and INACDUTRA 
from 1948 through 1950.  

3.  If the RO determines that the Veteran was 
on active duty status when he sustained the 
December 1948 crush injury, the Veteran's 
claims file should be reviewed by a VA 
examiner for an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
crush injury and subsequent continuing 
treatment, including residual complications 
and infections, contributed substantially or 
materially to pneumonia, which led to his 
death.

The opinion should be provided based on a 
review of the medical evidence of record and 
sound medical principles. A complete 
rationale for all opinions expressed should 
be set forth in the examination report. 

4.  If any benefit sought on appeal remains 
denied, the RO must furnish to the appellant 
and her representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and affords them an 
appropriate time period for response thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


